IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TEZMIA GRAY-ROSS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-0558

CHRISTY PENNINGTON-LEE,

      Appellee.

_____________________________/

Opinion filed March 21, 2017.

An appeal from an order of the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Tezmia Gray-Ross, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

WOLF, MAKAR, and M.K. THOMAS, JJ., CONCUR.